DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	This action is response to applicant’s communication filed on 08/27/21. 
Amended claims have overcome 112 rejection, the rejection has been withdrawn.
	Applicant’s arguments regarding prior art rejection have been considered, however they are not persuasive.
	Regarding claim 1, applicant argues that prior art does not explicitly disclose 
“automatically select one value for Guard interval (Gl) from at least two available values based on the detected distance”. Examiner respectfully disagrees because “the source node to inform other nodes of the guard interval that is to be commonly used.  In another embodiment, two nodes may set their respective guard intervals following a transmission from the source node to the target node and back again to the source node.  In yet another embodiment, all nodes associated with the source node may transmit information to inform the source node of their respective guard interval.  Once received, the source node then determines the appropriate guard interval and informs the nodes of the guard interval to be used.  Alternatively, the target node may inform the source node of the guard interval that is to be used and the source node then uses that guard interval for subsequent transmissions to the target node.  Once the data transfer is complete, the target node and the source node may or may not be programmed to revert back to a previous baseline guard interval that was negotiated with all nodes associated with the source node.  These embodiments 
	Rhodes further discloses that the guard interval is selected based on the distance “It should be pointed out that the hidden nodes in a Time Division Duplex (TDD) OFDM communication system may attempt to use the same channel at the same time.  These hidden nodes may be located farther in distance from the transmitting source than a target receiver.  The longer propagation distances equate to longer delay spreads which need longer guard intervals for ISI 
mitigation.  Several embodiments are presented to provide guard interval adaptation to reduce the guard intervals, with adaptation controlled by either wireless communications device  or the network (para 0026).
The reasoning stated above also applies to other pending claims. 
	Applicant’s arguments regarding amended claims 4 and 11 are persuasive, the rejection has been withdrawn. 

Allowable Subject Matter
                        3.         Claims 4, 11 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if overcome claim objection and rewritten in independent form including all of the limitations of the base claim and any intervening claims.       
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4.         Claims 1-3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 2004/0213145, hereinafter Nakamura) in view of Rhodes (US 2004/0264431, hereinafter Rhodes).
Regarding claim 1, Nakamura discloses:
a processor (fig. 5; MS /BS has processor);
a memory storing instructions executed by the processor to perform the steps of (instructions stored in the memory of MS/BS) :
detect a distance between a first location of the device and a second location of a peer device (para 0125 and 0126; determining distance between the transmission device and the receiving device);
Nakamura does not explicitly disclose automatically select one value for Guard interval (Gl) from at least two available values based on the detected distance; and update the value of Gl using the selected value.

	Regarding claim 2, Nakamura disclose wherein the distance between the device and a peer device is detected by measuring a transmission time of a packet transmitted between the device and the peer device (para 0133 and 0134; determining the distance from the transmission time).
	Regarding claim 3, Nakamura discloses wherein the selected value for Gl Is not less than a difference between the measured transmission time and a pre-determined longest transmission time (para 0078 and 0083; GI interval is larger than the difference).
	Regarding claim 6, Nakamura does not explicitly disclose wherein the processor is further to: notify the peer device to update the value of Gl using the selected value
	In an analogous art, Rhodes discloses wherein the processor is further to: notify the peer device to update the value of Gl using the selected value (para 0025). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Nakamura’s method/system by adding Rhodes’s disclosure in order to reduce the time for packet transfers.
5.         Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura/Rhodes in view of Zhang et al. (US 2015/0365263, hereinafter Zhang) and further in view of LOU et al. (US 2018/0048427, hereinafter Lou).
Regarding claim 5, Nakamura/Rhodes does not explicitly disclose wherein the at least two available values include 0.8pm 1.6ps and 3.2ps when the device is compliant with the IEEE 602.1 lax standard, and 0,4ps and O.Bps when the device is compliant with the IEEE 802,1 In standard.
In an analogous art, Zhang discloses wherein the at least two available values include and 0.4 micro second and 0.8 micro second when the device is compliant with the IEEE 802,1 In standard (para 0068; 0.4 .mu.s and 0.8.mu.s). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Nakamura/Rhodes’s method/system by adding Zhang’s disclosure in order to improve the compatibility of a communication system.
Nakamura/Rhodes/Zhang does not explicitly disclose wherein the at least two available values include 0.8pm 1.6ps and 3.2ps when the device is compliant with the IEEE 602.1 lax standard.
In an analogous art, Lou discloses wherein the at least two available values include 0.8pm 1.6ps and 3.2ps when the device is compliant with the IEEE 602.1 lax standard (para 0095). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Nakamura/Rhodes/Zhang’s method/system by adding Lou’s disclosure in order to improve the compatibility of a communication system.
5.         Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura/Rhodes in view of Zhang.
Regarding claim 7, Nakamura/Rhodes discloses wherein the peer device comprises a mobile device or another AP (Nakamura – para 0003; mobile devices).
Nakamura/Rhodes does not explicitly disclose wherein the device comprises an access point (AP).
.
6.         Claims 8-10, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura/Rhodes and further in view of Zhang.
Regarding claim 8, Nakamura discloses:
Detecting, by a processor, a distance between a first location of the device and a second location of a peer device (para 0125 and 0126; determining distance between the transmission device and the receiving device);
Nakamura does not explicitly disclose automatically selecting, by the processor, one value for Guard interval (Gl) from at least two available values based on the detected distance; and updating, by the processor, the value of Gl using the selected value.
In an analogous art, Rhodes discloses automatically selecting, by the processor, one value for Guard interval (Gl) from at least two available values based (para 0025 and 0027; selecting on of the GI from multiple GIs) on the detected distance (para 0026; GI depends on the distance); and updating, by the processor, the value of Gl using the selected value (para 0025; GI is dynamically updated). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Nakamura’s method/system by adding Rhodes’s disclosure in order to reduce the time for packet transfers.
Nakamura/Rhodes does not explicitly disclose wherein the device comprises an access point (AP).
In an analogous art, Zhang discloses wherein the device comprises an access point (AP) (Para 0037; access point). Therefore, it would have been obvious to one skilled in the art before the 
Regarding claim 14, Nakamura does not explicitly disclose a non-transitory computer readable storage medium storing instructions that, when executed by a processor of an access point (AP), causes the processor to perform the method steps of claim 8. 
In an analogous art, Rhodes discloses a non-transitory computer readable storage medium storing instructions that, when executed by a processor of an access point (AP), causes the processor to perform the method steps of claim (para 0015). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Nakamura’s method/system by adding Rhodes’s disclosure in order to implement the method steps.
	Regarding claims 9 and 16, Nakamura disclose wherein the distance between the device and a peer device is detected by measuring a transmission time of a packet transmitted between the device and the peer device (para 0133 and 0134; determining the distance from the transmission time).
	Regarding claims 10 and 17, Nakamura discloses wherein the selected value for Gl Is not less than a difference between the measured transmission time and a pre-determined longest transmission time (para 0078 and 0083; GI interval is larger than the difference).
	Regarding claims 13 and 15, Nakamura does not explicitly disclose wherein the processor is further to: notify the peer device to update the value of Gl using the selected value.
	In an analogous art, Rhodes discloses wherein the processor is further to: notify the peer device to update the value of Gl using the selected value (para 0025). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Nakamura’s method/system by adding Rhodes’s disclosure in order to reduce the time for packet transfers.
s 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura/Rhodes/Zhang and further in view of LOU.
	Regarding claims 12 and 19, Nakamura/Rhodes does not explicitly disclose wherein the at least two available values include 0.8pm 1.6ps and 3.2ps when the device is compliant with the IEEE 602.1 lax standard, and 0,4ps and O.Bps when the device is compliant with the IEEE 802,1 In standard.
In an analogous art, Zhang discloses wherein the at least two available values include and 0.4 micro second and 0.8 micro second when the device is compliant with the IEEE 802,1 In standard (para 0068; 0.4 .mu.s and 0.8.mu.s). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Nakamura/Rhodes’s method/system by adding Zhang’s disclosure in order to improve the compatibility of a communication system.
Nakamura/Rhodes/Zhang does not explicitly disclose wherein the at least two available values include 0.8pm 1.6ps and 3.2ps when the device is compliant with the IEEE 602.1 lax standard.
In an analogous art, Lou discloses wherein the at least two available values include 0.8pm 1.6ps and 3.2ps when the device is compliant with the IEEE 602.1 lax standard (para 0095). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Nakamura/Rhodes/Zhang’s method/system by adding Lou’s disclosure in order to improve the compatibility of a communication system.


Conclusion
            
8.         Applicant's arguments regarding prior art rejection have been considered, however they are not persuasive.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMINA CHOUDHRY whose telephone number is (571)270-7102. The examiner can normally be reached on Monday to Thursday (7:30 a.m. to 5.00p.m.).If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR system,
see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system,
contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative or access to the automated information
system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462